Citation Nr: 1125966	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  11-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1311(a)(2).


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1940 to February 1968.  He died on December [redacted], 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for the Veteran's cause of death, but denied entitlement to enhanced DIC benefits under the provisions of 38 U.S.C.A. § 1311.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not in receipt of or entitled to receive a total disability rating (either schedular or based upon TDIU) for a continuous period of at least eight years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to enhanced DIC benefits under the provisions of 38 U.S.C.A. § 1311(a)(2) have not been met.  38 U.S.C.A. § 1311 (West 2002); 38 C.F.R. §§ 3.5(a), 3.10(c), (f) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case featuring the appellant's claim of entitlement to additional monthly DIC benefits under 38 U.S.C.A. § 1311(a)(2), the Board finds that the VCAA is not applicable.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Nelson v. Principi, 18 Vet. App. 407, 410 (2004) ("Because [the Veteran] has no entitlement to [the claimed benefit], there is no need to address whether section 5103(a) notice was required and provided in this case."); Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law).  In this case, the relevant facts are not in dispute.  Rather, the appeal is based upon the appellant's belief that, in spite of the fact that the Veteran was not rated as totally disabled for a period of at least eight years prior to his death, she is entitled to enhanced DIC benefits.  The Board thus finds that the outcome of the present appeal is based upon application of the law to the known facts and that the requirements of the VCAA are not applicable.

In addition, in the circumstances of this case, where there is no legal basis for eligibility to enhanced DIC benefits, a remand for additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Enhanced DIC Benefits

The appellant seeks entitlement to enhanced DIC benefits.

Under 38 U.S.C.A. § 1310, DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2010).  The amount of DIC payable shall be increased if at the time of the Veteran's death he was in receipt of or was entitled to receive compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding his death.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(c).  Only periods in which the Veteran was married to the surviving spouse shall be considered in making that determination.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(f)(1).

In Wingo v. West, 11 Vet. App. 307 (1998), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in a case where the veteran had not established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  The Court concluded that the language of 38 C.F.R. § 3.22(a) would permit a DIC award where it is determined that the Veteran "hypothetically" would have been entitled to a total disability rating for the required period if he or she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation pertaining to DIC benefits for survivors of certain veterans rated totally disabled at time of death.  See 65 Fed. Reg. 3,388-3,392 (2000).  The final regulation established an interpretive rule reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases where the Veteran had, during his or her lifetime, established a right to receive total service-connected disability compensation from VA for the period required by that statute, or would have established such a right if not for clear and unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under a different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106 , does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit concluded that 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 stated inconsistent interpretations of virtually identical statutes codified at 38 U.S.C. § 1318(b) and 38 U.S.C. § 1311(a)(2), respectively, and ordered VA to issue regulations to either remove or explain the apparent inconsistency.  As noted above, both statutory provisions authorize payment of certain DIC benefits to survivors of veterans who were, at the time of death, "entitled to receive" disability compensation for a service-connected disability that was rated totally disabling for a specified number of years immediately preceding death.  The Federal Circuit concluded that 38 C.F.R. § 3.22 interpreted 38 U.S.C.A. § 1318(b) as providing that the question of whether the Veteran was "entitled to receive" such benefits would be governed by VA decisions during the Veteran's lifetime, except where such decisions were found to contain a clear and unmistakable error (CUE).  It was also determined that section 20.1106 interpreted 38 U.S.C.A. § 1311(a)(2), as requiring VA to disregard all decisions during the Veteran's lifetime.  The Federal Circuit directed VA to conduct rulemaking to either revise one of its regulations to harmonize its interpretation of the statutes or to explain the basis for the apparent inconsistency in its interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded that the language, context, and legislative history of 38 U.S.C.A. § 1318(b) and 38 U.S.C.A. § 1311(a)(2), viewed together, clearly evinced Congress' intent to authorize DIC only in cases where the Veteran's entitlement to total disability compensation for the specified number of years prior to death was established by ratings during the Veteran's lifetime or by correction of CUE in such decisions.  Accordingly, 38 C.F.R. § 20.1106 was amended to clarify that, as with decisions under 38 C.F.R. § 1318, decisions under 38 U.S.C.A. § 1311(a)(2) will be decided taking into consideration prior dispositions made during the Veteran's lifetime of issues involved in the survivor's claim.  The effect of this change was to make VA's position clear that entitlement to benefits under either 38 U.S.C.A. § 1318 or 38 U.S.C.A. § 1311 must be based on the determinations made during the Veteran's lifetime, or challenges to such decisions on the basis of CUE, rather than on de novo posthumous determinations as to whether the Veteran hypothetically could have been entitled to certain benefits if he or she had applied for them during his or her lifetime.  See 67 Fed. Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" change.  Rather, the change made to this section was part of an "interpretive rule" reflecting the Secretary's conclusion that VA has never been authorized, or had the authority, under 38 U.S.C.A. § 1311 to award additional DIC benefits where the Veteran merely had hypothetical, as opposed to actual, entitlement to compensation.  The VA's interpretation was confirmed by the Federal Circuit in National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II) in which it was held that VA should also continue to process claims for survivor benefits that would be rejected because they were based on the filing of new claims after the Veteran's death, since the Federal Circuit found that the Department's interpretation of the statute as barring such claims was permissible and reasonable.  Thus, it appeared that hypothetical entitlement was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court determined that the theory of hypothetical entitlement should be applied to claims pending the date of the change of 38 C.F.R. § 3.22 on January 21, 2000.  Prior to that time, the amended 38 C.F.R. § 3.22 could not be retroactively applied.

In January 2008, the Federal Circuit reversed the decision in Rodriguez.  Rodriguez v. Peake, 19 Vet. App. 275 (Fed. Cir. 2008).  The Federal Circuit held that 38 C.F.R. § 3.22, as amended in 2000, does not have a retroactive effect, and may be applied to claims for DIC benefits filed by survivors before the amendment took effect.

In this case, there was no claim for DIC benefits pending on January 21, 2000.  Thus, hypothetical entitlement is not for application.  Therefore, the only possible ways of prevailing on a claim for increased benefits under 38 U.S.C.A. § 1311 are to show that: (1) the Veteran was in receipt of a 100 percent evaluation for eight years prior to death, or (2) that such requirement would have been met but for CUE in a prior decision on a claim filed during the Veteran's lifetime, or (3) the claim could be reopened based on service department records not previously considered by VA and which provided a basis for awarding a total disability rating.  See 38 C.F.R. § 3.10.

A review of the record discloses that at the time of the Veteran's death on December [redacted], 2009, he was service-connected for coronary artery disease with hypertension, evaluated as 100 percent disabling; central retinal venous occlusion with glaucoma, evaluated as 70 percent disabling; cold injury, left foot, evaluated as 30 percent disabling; cold injury, right foot, evaluated as 20 percent disabling; cerebral vascular accident, evaluated as 10 percent disabling; cold injury, left hand, evaluated as 10 percent disabling; cold injury, right hand, evaluated as 10 percent disabling; residuals, fractured left 5th metatarsal, evaluated as noncompensable; hearing loss, evaluated as noncompensable; residuals scar, due to a gunshot wound to the right foot, evaluated as noncompensable; and appendectomy scar, evaluated as noncompensable.  Special monthly compensation, based on 38 U.S.C.A. § 1114(k) and (s) and 38 C.F.R. § 3.50(a) and (i), was also in effect.

During the Veteran's lifetime, a November 1968 rating decision granted service connection for scar, gunshot wound, left foot; residual, frost bite, left foot; residual, fracture, fifth metatarsal; appendectomy scar; vasomotor instability (hypertension claimed); and defective hearing.  A noncompensable rating was assigned for each disability, effective February 29, 1968.  The Veteran did not appeal.  A February 1985 rating decision continued the noncompensable ratings.  Again, the Veteran did not express disagreement with or otherwise evince a desire to appeal the rating decision.

In October 1995, the Veteran requested that VA reevaluate all his service-connected disabilities, as he had recently been admitted to the hospital.  A February 1996 rating decision continued the Veteran's noncompensable rating for his gunshot wound scar to the left foot; increased his rating for residuals, frostbite, left foot, to 20 percent effective October 25, 1995; continued the noncompensable rating for residuals, fracture, fifth metatarsal; continued the noncompensable rating for appendectomy scar; and continued the noncompensable rating for defective hearing.  With respect to his previously service-connected vasomotor instability (hypertension claimed), the RO reclassified the disability as hypertension with vasomotor instability and assigned a 10 percent rating effective from November 8, 1994 to October 10, 1995.  From October 11, 1995, the RO reclassified the disability as stenosis right innominate artery with bypass, hypertension and vasomotor instability and assigned a 100 percent rating effective October 11, 1995 through December 31, 1996, due to surgical or other treatment necessitating convalescence, and 30 percent from January 1, 1997.  In addition, service connection was granted for cerebrovascular accident, mild, and a rating of 100 percent assigned from October 11, 1995 and changed to 10 percent from June 1, 1996.  Finally, entitlement to special monthly compensation was granted for the period October 11, 1995 to May 31, 1996.  The Veteran did not appeal.

Indeed, the next correspondence of record from the Veteran was dated December 11, 2001, and received by the RO on December 12, 2001, requesting review of his service-connected disabilities that resulted in an overall combined rating of 30 percent.  In a March 2002 rating decision, the RO granted service connection for central retinal venous occlusion with glaucoma and assigned a 70 percent rating effective December 12, 2001; increased the rating for residuals of cold injury, left foot, from 20 percent to 30 percent effective December 12, 2001; granted service connection for residuals of cold injury, right foot, and assigned a 20 percent rating effective December 12, 2001; granted service connection for residuals of cold injury, bilateral hands, and assigned a 10 percent rating for each hand effective December 12, 2001; granted service connection for coronary artery disease with an evaluation of 100 percent effective December 12, 2001; and granted entitlement to special monthly compensation based on 38 U.S.C.A. § 1114(k) and (s) and 38 C.F.R. § 3.50(a) and (i) effective December 12, 2001.  The Veteran did not appeal.  Based on the March 2002 rating decision, the Veteran was in receipt of a total disability rating from December 12, 2001.

A May 2004 letter from the RO indicated that because of the Veteran's receipt of service retired pay, special monthly compensation benefits in the amount of $127.00 would be withheld from March 1, 2004 to June 1, 2004.

The Veteran died on December [redacted], 2009.  A February 2010 rating decision, in relevant part, granted service connection for the cause of the Veteran's death.

In this case, at the time of his death, the Veteran had been in receipt of a total disability rating for less than eight years by less than one week.  Specifically, the Veteran was in receipt of a total disability rating from December 12, 2001 until his death on December [redacted], 2009.  The requisite eight-year requirement is not met.  See 38 C.F.R. § 3.10(c) (2010).

In that regard, the Board has considered the appellant's contentions that had she known that prolonging the Veteran's life by more than six days would entitle her to enhanced DIC benefits under the provisions of 38 U.S.C.A. § 1311(a)(2) that she would have done so.  Specifically, the appellant asserts that her late husband was unable to swallow following a stroke shortly before his death and that she signed an order so the hospital would respect the Veteran's wishes of not having a tube inserted for feeding.  Had she been aware of the extra benefits, she would have prolonged the Veteran's life for the time necessary to become eligible.

The Board sympathizes with the appellant and the difficult end of life decisions with which she was faced with respect to the Veteran and also recognizes the honorable service of the Veteran, who was a former prisoner of war.  However, the law is clear that a total rating must be in effect for a minimum of eight continuous years prior to the Veteran's death to be entitled to enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2).  In this case, the Veteran did not have a total rating for eight continuous years prior to his death.  Again, while the Board is extremely sympathetic to the appellant's claim in light of the facts of record, it is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

With respect to granting the claim on some other basis, the Board notes that the appellant has not contended that the Veteran's total disability rating should have been effective earlier than December 12, 2001.  Moreover, there is no evidence that the Veteran himself ever raised an issue as to the effective date assigned for his total disability rating.  As noted, the Veteran never appealed any of the rating decisions discussed above, including the March 2002 rating decision that assigned a 100 percent schedular rating from December 12, 2001.  (In this regard, it is noted that the appellant cannot now challenge the effective date assigned in those rating decisions, as neither the Veteran, nor his authorized representative challenged those determinations.)  While 38 C.F.R. § 3.400(b)(1)(ii)(B) (2010) allows for an effective date earlier than the date of receipt of a claim for disability pension if a physical or mental disability, which was not the result of the Veteran's own willful misconduct, is so incapacitating that it prevents filing a disability pension claim, this regulation only applies to pension claims.  A similar regulation does not exist for compensation claims.

Moreover, even assuming, without deciding, that the Veteran was physically or mentally incapacitated prior to December 12, 2001, no statute, regulation, or binding court precedent allows for "equitable tolling" of a period for filing an initial claim for compensation.  In Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit held that, in certain circumstances, "mental illness may justify the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for appeal."  Id at 1320.  Similarly, the Supreme Court recently clarified that the deadline for filing a notice of appeal with the Veterans Court does not have jurisdictional consequences.  Henderson ex rel. Henderson v. Shinseki, 131 S. Ct. 1197 (March 2, 2011).  However, the holdings in Barrett and Henderson apply to an appeal period, not an initial request for service connection or increased rating, and therefore do not apply to the instant case.

In addition, the Board notes that there has been no claim filed as to alleged CUE in a prior rating action such that there could be some basis to argue that the Veteran would have been entitled to a total disability rating earlier than December 12, 2001, but for CUE in a prior rating decision.  The Board does not find that the appellant's present contention regarding end of life decisions amounts to a claim of CUE that requires deferment of a decision here.  The appellant has not specifically claimed that a specific rating decision was clearly and unmistakably erroneous.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error).

Furthermore, the appellant has not identified, nor does the record reflect, any service department records not previously considered by VA, which could serve as the basis for reopening of the claim and the awarding of benefits at the requisite level.  Finally, there is no indication that the Veteran was rated as totally disabled due to service-connected disability prior to January 1990, but was not receiving the compensation because of payments made to dependents or to offset indebtedness, or because the payments were otherwise being withheld under other provisions of the law.  38 C.F.R. § 3.10(f)(3)(iii).  While the May 2004 letter, outlined above, noted the withholding of certain special monthly compensation benefits due to the Veteran's retirement pay, the letter did not affect the Veteran's 100 percent schedular rating for the purposes of determining the appellant's eligibility to enhanced DIC benefits.

The record demonstrates that the Veteran's original claim for increased rating that resulted in receipt of a 100 percent schedular rating was received on December 12, 2001 and the effective date assigned for the 100 percent schedular rating was that date.  The Veteran died on December [redacted], 2009.  As noted above, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as the Veteran was not rated as 100 percent disabled for a period of eight years prior to his death, the appellant's claim of entitlement to enhanced DIC benefits must be denied. 
 

ORDER

Entitlement to enhanced DIC benefits under the provisions of 38 U.S.C.A. § 1311(a)(2) is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


